UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2010 RAPHAEL INDUSTRIES LTD. (Exact name of registrant as specified in charter) Nevada 000-52304 20-3717729 (State or other jurisdiction (SEC File Number) (I.R.S. Employer of incorporation) Identification No.) 5190 Neil Road Suite 430 Reno NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (866) 261-8853 N/A (Former name or former address, if changed since last report) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On May 27, 2010 Heather Grant resigned as the Corporate Secretary. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Raphael Industries Ltd. RONALD HUGHES Ronald Hughes Director 2
